DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/18/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Specifically, there is no explanation of relevance or translated abstract for the foreign reference DE 29902061. It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The disclosure is objected to because of the following informalities: 
In page 4, line 1: “thronging bore” is a typographical error and should be recited as “through-going 
In page 8, line 23: "ore removed therefrom" is a typographical error and should be recited as ".  
In page 10, line 22: “though it is appreciated that the according to another example” is a grammatical error and should be recited as “though it is appreciated that 
In page 11, lines 26: “whilst the locking pin of lock 334A does not project into the space 242” seems to be a typographical error and should be corrected to recite “whilst the locking pin of lock 234A 
Appropriate correction is required.
Claim Objections
Claims 48, 62 and 69 are objected to because of the following informalities:  "said lock coupling arrangements" in lines 7, 1 and 6 respectively. This is inconsistent with language recited previously in the claims, and should be recited as “said internal lock coupling arrangements.” Appropriate correction is required.
Claims 49, 51, 52, 57 and 60 are objected to because of the following informalities:  "dental lock." This is inconsistent with language previously recited in the claims, and should be recited as "denture   Appropriate correction is required.
Claim  objected to because of the following informalities:  in line 3, the claim recites "projecting skirt portion being formed a plurality of sockets Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 48-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 48, the claim is indefinite for reciting “one or more denture locks” in line 3, and then reciting “one or more removable denture locks” in line 10. These limitation render the claim indefinite because it is unclear if they are intended to recite the same feature or two distinct features. Based on the disclosure, it seems that they intend to recite the same limitation, and therefore, for the removable denture locks” and line 10 will be interpreted as reciting “said one or more removable denture locks.” 
	Claims 49-69 are indefinite for containing all the deficiencies of claim 48 above, from which they depend. 	
	Regarding claim 59, the claim is indefinite for reciting the limitation “the lateral spring retention aperture intersects a through-going bore.” This limitation renders the claim indefinite because it is unclear if this bore is the same feature as the bore recited in claim 48, or a separate and unique feature. Based on the disclosure, there seems to be only one through-going bore recited and shown in the figures. Therefore, For the purpose of examination, the claim will be interpreted as reciting “intersects the 
	Regarding claim 64, the claim is indefinite for reciting the limitation “the dental lock” in line 8. This limitation renders the claim indefinite because “dental lock” lacks proper antecedent basis, as it is never previously recited in the claim. Furthermore, the claim is indefinite for reciting “the denture”. This limitation also lacks proper antecedent basis as it is never previously recited in the claim. For the purpose of examination, the claim will be interpreted as reciting “and removal of the denture a denture 
	Claims 65-68 are indefinite for containing all the deficiencies of claim 64, from which they depend. 
	Regarding claim 66, the claim is indefinite for reciting the limitation “a proximal face is formed with a depression formed at least partially around said longitudinal axis constituting said tool engaging portion.” This limitation renders the claim indefinite because claim 65, on which claim 66 depends, already recites what constitutes the tool engaging portion. Claim 65 recites that a plurality of sockets constitutes said tool engaging portion. It is unclear if the depression and the sockets are meant to be 
	Claim 67 is indefinite for containing all the deficiencies of claim 66, from which it depends. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48, 49, 53-59, 62, 64-67 and 69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0761179 (Krahl).

    PNG
    media_image1.png
    495
    769
    media_image1.png
    Greyscale

Krahl Figure 6, Annotated 
	Regarding claim 48, Krahl teaches a denture system (Paragraph 0001 of translation; Figure 4) comprising 
a denture (Figure 4, #14 and #18); and 
one or more removable denture locks (Figure 4, #30); wherein said denture comprises: 
one or more support members (Figure 4, #20 and #34; Paragraph 0024 of translation) and a prosthesis configured for being positioned thereover and secured thereto (Figure 3, #14); 
one or more lock receptacles (Figure 6, the inner walls of #34), each comprising an internal lock coupling arrangement unitarily formed with said prosthesis or one of said one or more support members (Figure 6, #36 is directed towards the threads of both feature #34 and feature #32 and is unitarily formed with support member #34; Paragraph 0025 of translation); and 
said one or more removable denture locks (Figure 4, #30), each comprising a tubular bushing extending along a longitudinal axis between a distal end and a proximal end (Annotated Figure 6, #32) and configured with a bore (Figure 6, #40) accommodating a locking pin (Figure 6, #70) displaceable between a locked position at which the locking pin projects from the distal end of the bushing (Annotated Figure 6), and an unlocked position at which the locking pin is at least partially retracted (Paragraph 0002; Figure 8), and wherein at least a portion of an external surface portion of the tubular bushing is configured with a coupling arrangement for cooperating with one of said internal lock coupling arrangements of said denture (Figure 6, #36 is directed towards the threads of both feature #34 and feature #32; Paragraph 0025 of translation). 
	Regarding claim 49, Krahl teaches all of the elements of the claimed invention as stated above for claim 48 and further teaches wherein the proximal end of the tubular bushing comprises a tool engaging portion facilitating insertion and removal of the denture lock from the denture (Paragraph 0035 of translation; Figure 8, #112).
Regarding claim 53, Krahl teaches all of the elements of the claimed invention as stated above for claim 49 and further teaches wherein the tubular bushing includes a proximal face that is formed with a depression formed at least partially around said longitudinal axis constituting said tool engaging portion (Figure 8, #112; Paragraph 0035 of translation says #112 are depressions, which means that the rest of bushing #32 not shown in the cross-section must have a portion that extends higher upward with some kind of face towards the proximal direction).
	Regarding claim 54, Krahl teaches all of the elements of the claimed invention as stated above for claim 53 and further teaches wherein the locking pin includes a proximal end comprising a laterally extending manipulating member (Figure 6, #102), and wherein said manipulating member includes a distal face that is planar (Annotated Figure 6).
	Regarding claim 55, Krahl teaches all of the elements of the claimed invention as stated above for claim 54 and further teaches wherein said depression provides a manipulating gap (Annotated Figure 6) configured to accommodate insertion of a fingernail of a user (Annotated Figure 6, the manipulating gap is fully capable of receiving a fingernail), at least when the locking pin is in the locked position (Paragraph 0033 of translation; Figure 6 shows locked position).
	Regarding claim 56, Krahl teaches all of the elements of the claimed invention as stated above for claim 48 and further teaches wherein the coupling arrangement comprises a threaded portion (Figure 6, #36; Paragraph 0025 of translation).
	Regarding claim 57, Krahl teaches all of the elements of the claimed invention as stated above for claim 48 and further teaches wherein the removable denture lock further comprises a retention member (Figures 6 and 7, #62) extending through the tubular bushing (Figure 6 and 7, #56 and #50; Paragraph 0028 of translation) and configured for restricting axial displacement of the locking pin within the tubular bushing (Paragraph 0029 of translation).
Regarding claim 58, Krahl teaches all of the elements of the claimed invention as stated above for claim 57 and further teaches wherein the retention member is a U-shaped spring member (Figure 7, #62) extending through a lateral spring retention aperture formed in the tubular bushing (Figure 6 and 7, #56 and #50; Paragraph 0028 of translation).
	Regarding claim 59, Krahl teaches all of the elements of the claimed invention as stated above for claim 58 and further teaches wherein the lateral spring retention aperture intersects the bore of the tubular bushing accommodating the locking pin (Figure 7, #64 and #40; Paragraph 0029 of translation).
	Regarding claim 62, Krahl teaches all of the elements of the claimed invention as stated above for claim 48 and further teaches wherein said internal lock coupling arrangement comprises a threaded portion (Figure 6, #36; Paragraph 0025 of translation).
	
Regarding claim 64, Krahl teaches a denture lock (Paragraph 0001 of translation, Figure 6) comprising a tubular bushing extending along a longitudinal axis between a distal end and a proximal end (Annotated Figure 6, #32), the tubular bushing configured with a bore (Figure 6, #40). accommodating a locking pin (Figure 6, #70) displaceable between a locked position at which the locking pin projects from the distal end of the tubular bushing (Annotated Figure 6), and an unlocked position at which the locking pin is at least partially retracted (Figure 8); and wherein at least a portion of an external surface portion of the tubular bushing comprises a coupling arrangement for removably securing to a denture (Figure 6, #36; Paragraph 0025 of translation), the proximal end of the tubular bushing being configured with a tool engaging portion facilitating insertion and removal of the denture lock from the denture (Paragraph 0035 of translation; Figure 8, #112).
	Regarding claim 65, Krahl teaches all of the elements of the claimed invention as stated above for claim 64 and further teaches wherein the tubular bushing comprises a laterally projecting skirt portion at the proximal end (Figure 6, #44), a perimeter of said lateral projecting skirt portion being 
	Regarding claim 66, Krahl teaches all of the elements of the claimed invention as stated above for claim 64 and further teaches wherein the tubular bushing includes a proximal face is formed with a depression formed at least partially around said longitudinal axis constituting said tool engaging portion (Figure 8, #112; Paragraph 0035 of translation says #112 are depressions, which means that the rest of bushing #32 not shown in the cross-section must have a portion that extends higher upward with some kind of face towards the proximal direction), a proximal end of the locking pin comprising a laterally extending manipulating member (Figure 6, #102), wherein said depression provides a manipulating gap configured to accommodate insertion of a fingernail of a user (Annotated Figure 6, the manipulating gap is fully capable of receiving a fingernail), at least when the locking pin is in its locked position (Paragraph 0033 of translation; Figure 6 shows locked position).
	Regarding claim 67, Krahl teaches all of the elements of the claimed invention as stated above for claim 66 and further teaches wherein said manipulating member includes a distal face that is planar (Annotated Figure 6).
Regarding claim 69, Krahl teaches a denture (Paragraph 0001 of translation; Figure 4, #14 and #18) comprising one or more support members (Figure 4, #20 and #34; Paragraph 0024 of translation) and a prosthesis configured for being positioned thereover and secured thereto(Figure 3, #14); and one or more lock receptacles (Figure 6, inner walls of #34), each comprising an internal lock coupling arrangement unitarily formed with said prosthesis or one of said one or more support members and being configured for removably receiving a removable denture lock (Figure 6, #36 is directed towards .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48, 56, 57, 62, 63 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0164620 (Berger) in view of US 2012/0214128 (Collins et al.).

    PNG
    media_image2.png
    488
    569
    media_image2.png
    Greyscale

Berger Figure 16A, Annotated 
	Regarding claims 48, 56 and 62 Berger teaches a denture system (Abstract; Figure 15A; Figure 15B) comprising a denture (Figure 14B, #1000); and one or more denture locks (Figure 15A, #1035); wherein said denture comprises: one or more support members (Figure 15A, #1050) and a prosthesis configured for being positioned thereover and secured thereto (Figure 15A, #1060); one or more lock receptacles (Figure 15A; #1030), each comprising an internal lock coupling arrangement unitarily formed with said prosthesis or one of said one or more support members (Figure 15A and Figure 16A, #1030 has an internal wall which constitutes an internal lock coupling arrangement because it couples with the outer wall of bushing #1068); and said one or more denture locks (Figure 15A, #1035; Figure 16A), each comprising a tubular bushing extending along a longitudinal axis (Figure 16A; #1068) between a distal end and a proximal end (Annotated Figure 16A) and configured with a bore (Annotated Figure 16A) accommodating a locking pin (Figure 16A, #1070) displaceable between a locked position at which the locking pin projects from the distal end of the bushing (Figure 16B), and an unlocked position at which the locking pin is at least partially retracted (Figure 16A), and wherein at least a portion of an external 
	Berger does not teach that the denture locks are removable, and that the coupling arrangement and internal lock coupling arrangement comprise threaded portions. 
	Collins et al. teaches a dental implant device (Abstract) in the analogous art of dental prosthesis systems, wherein a bushing can be bonded to a support portion or can have a threaded connection with and be removable from said support portion (Abstract; Paragraph 0057; Figure 8, #616 is the bushing which fits in the internal lock coupling #608 of support portion #604). Collins et al. teaches that the bushing can be removable so that other bushings can be inserted instead (Abstract). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the denture system of Berger to include the threaded, removable coupling of the bushing as taught by Collins et al. This would have been an obvious modification to make in order to enable removal of the bushing so new bushing could be installed, if, for example, the bushing was damaged and needed to be replaced. 
	Regarding claim 57, Berger in view of Collins et al. teaches all of the elements of the claimed invention as stated above for claim 48 and Berger further teaches wherein the dental lock further comprises a retention member extending through the tubular bushing (Figure 16A, Figure 16B, #1072) and configured for restricting axial displacement of the locking pin within the tubular bushing (Paragraph 0224).
	Regarding claim 63, Berger in view of Collins et al. teaches all of the elements of the claimed invention as stated above for claim 48 and Berger further teaches wherein each of said lock receptacles comprises a boss extending from the support member or the prosthesis (Figure 15B, #1030).
	Regarding claim 69, Berger in view of Collins et al. teaches a denture (Abstract; Figure 15A) comprising one or more support members (Figure 15A, #1050) and a prosthesis configured for being positioned thereover and secured thereto (Figure 15A, #1060); and one or more lock receptacles (Figure 15A, #1030), each comprising an internal lock coupling arrangement unitarily formed with said prosthesis or one of said one or more support members and being configured for removably receiving a removable denture lock (Figure 15A and Figure 16A, #1030 has an internal wall which constitutes an internal lock coupling arrangement because it couples with the outer wall of bushing #1068, which is part of a denture lock #1035; the internal lock coupling arrangement is fully capable of removably receiving a lock, because it is a smooth inner wall). Berger does not teach each of said internal lock coupling arrangements comprising a threaded portion.
	Collins et al. teaches a dental implant device (Abstract) in the analogous art of dental prosthesis systems, wherein an internal lock coupling arrangement can have a threaded portion so that parts of a lock component can be removable (Abstract; Paragraph 0057; Figure 8, #608). Collins et al. teaches that parts of the lock component can be removable so that replacements can be inserted in their place (Abstract).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the denture of Berger to include the removable threaded connection of Collins et al. This would have been an obvious modification to make in order to be able to replace parts of a lock component if these parts suffer from wear or breakage. 
	Claims 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0164620 (Berger) in view of US 4400160 (Lustig et al.).
	Regarding claim 64, Berger teaches a denture lock (Figure 15A, #1035; Figure 16A) comprising a tubular bushing extending along a longitudinal axis (Figure 16A; #1068) between a distal end and a proximal end (Annotated Figure 16A), the tubular bushing configured with a bore (Annotated Figure 
	Lustig et al. teaches a grommet thimble (Abstract) in the analogous art of pin and bushing assemblies used in dental treatment (Figure 2; Figure 7), wherein the proximal end of the tubular bushing comprises a tool engaging portion facilitating insertion and removal of the device (Figure 1; Figure 4, #40; Column 3, lines 3-9).  Lustig et al. teaches that this tool engaging portion can accommodate a screwdriver (Column 3, lines 3-9).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the removable denture lock of Berger to include the tool engaging portion of Lustig et al. This would have been an obvious modification to make in order to help facilitate the insertion of the bushing using a screwdriver.
	Regarding claim 65, Berger in view of Lustig et al. teaches all of the elements of the claimed invention as stated above for claim 64 but Berger does not teach wherein the tubular bushing comprises a laterally projecting skirt portion at the proximal end, a perimeter of said lateral projecting skirt portion being formed a plurality of sockets constituting said tool engaging portion, and being configured for receiving, by at least two of said sockets simultaneously, corresponding pins of a tool inserted in a single lateral direction relative to said longitudinal axis.
.
Claims 49-54, 60, 61 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0164620 (Berger) in view of US 2012/0214128 (Collins et al.) and US 4400160 (Lustig et al.).
	Regarding claims 49-52, Berger in view of Collins et al. teaches all of the elements of the claimed invention as stated above for claim 48 but Berger does not teach wherein the proximal end of the tubular bushing comprises a tool engaging portion facilitating insertion and removal of the denture lock from the denture. 
	Lustig et al. teaches a grommet thimble (Abstract) in the analogous art of pin and bushing assemblies used in dental treatment (Figure 2; Figure 7), wherein the proximal end of the tubular bushing comprises a tool engaging portion facilitating insertion and removal of the device (Figure 1; Figure 4, #40; Column 3, lines 3-9).  Lustig et al. teaches that this tool engaging portion can accommodate a screwdriver (Column 3, lines 3-9).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the removable denture lock of Berger in view of Collins et al. to include the tool engaging portion of Lustig et al. This would have been an obvious modification to make in order to help facilitate the insertion of the bushing using a screwdriver.
Regarding claims 50-52, Berger in view of Collins et al. and Lustig et al. teaches all of the elements of the claimed invention as stated above for claim 49 but Berger does not teach wherein the tubular bushing comprises a laterally projecting skirt portion at the proximal end, a perimeter of said laterally projecting skirt portion being formed a plurality of sockets constituting said tool engaging portion, wherein said denture lock is configured for receiving, by at least two of said sockets simultaneously, corresponding pins of a tool inserted in a single lateral direction relative to said longitudinal axis, and wherein said denture lock comprises at least three of said sockets.
	 Lustig et al. teaches wherein the tubular bushing comprises a laterally projecting skirt portion at the proximal end (Figure 1, #34), a perimeter of said laterally projecting skirt portion being formed a plurality of sockets constituting said tool engaging portion (Figure 4, #40; Figure 1; Column 3, lines 3-9; there are four of sockets #40, and they are at the perimeter, and would be if disposed on Figure 1 as the disclosure recites),  wherein at least two of said sockets are configured to receive pins of a tool inserted in a single lateral direction relative to said longitudinal axis (Figure 4, #40; the sockets are fully capable of receiving pins from a tool that approaches from any direction), and wherein said denture lock comprises at least three of said sockets (Figure 4, #40). Lustig et al. teaches that the laterally projecting skirt portion is used to engage a proximal edge of the receptacle (Column 2, lines 64-67). Lustig et al. further teaches that this arrangement of sockets is useful to receive a standard screwdriver (Column 3, lines 3-9).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the removable denture locks of Berger in view of Collins et al. and Lustig et al. to include the lateral projecting skirt and the sockets of Lustig et al. This would have been an obvious modification to make in order to provide a stop for the bushing to ensure it did not extend too far into the lock receptacles, and to provide a means to receive a standard tool for screwing in the bushings during installation.

    PNG
    media_image3.png
    565
    442
    media_image3.png
    Greyscale

Lustig et al. Figure 4, Annotated
	Regarding claim 53, Berger in view of Collins et al. teaches all of the elements of the claimed invention as stated above for claim 49 but Berger does not teach wherein the tubular bushing includes a proximal face that is formed with a depression formed at least partially around said longitudinal axis constituting said tool engaging portion.
	Lustig et al. teaches wherein the tubular bushing includes a proximal face (Annotated Figure 4) that is formed with a depression (Figure 4, #40) formed at least partially around said longitudinal axis constituting said tool engaging portion (Figure 4, #40 has a width and is formed radially, and therefore is formed at least partially around the longitudinal axis of the bushing; Column 3, lines 3-9). Lustig et al. teaches that the depression is arranged in such a way to fit a standard screwdriver tool (Column 3, lines 3-9). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the removable denture locks of Berger in view of Collins et al. and Lustig et al. to include the depression taught by Lustig et al. This would have been an obvious modification to make as it would allow the bushing to be easily installed using a standard screwdriver tool. 
Regarding claim 54, Berger in view of Collins et al. and Lustig et al. teaches all of the elements of the claimed invention as stated above for claim 53 and Berger further teaches wherein the locking pin includes a proximal end comprising a laterally extending manipulating member (Figure 16A, #1074), and wherein said manipulating member includes a distal face that is planar (Figure 16A, rightmost side of #1074; Paragraph 0224).

    PNG
    media_image4.png
    248
    463
    media_image4.png
    Greyscale

Lustig et al. Figure 1, Annotated 
	Regarding claims 60 and 61, Berger in view of Collins et al. teaches all of the elements of the claimed invention as stated above for claim 48 but Berger does not teach wherein said tubular bushing comprises a laterally projecting skirt portion at the proximal end, a distal face of said laterally projecting skirt portion being configured for restricting axial insertion of the dental lock into the lock receptacle of said denture; and wherein the laterally projecting skirt portion of the tubular bushing comprises a tool engaging portion selected from a group consisting of: as polygonal nut capturing portion; and one or more recesses for engagement by a pin spanner tool.
	Lustig et al. teaches a grommet thimble (Abstract) in the analogous art of pin and bushing assemblies used in dental treatment (Figure 2; Figure 7), comprising a laterally projecting skirt portion at the proximal end (Figure 1; #34), a distal face of said laterally projecting skirt portion being configured for restricting axial insertion into a receptacle (Annotated Figure 1, the distal face fits within the beveled opening #24 of Figure 2 and restricts the pin from going in further), and wherein the laterally projecting skirt portion of the tubular bushing comprises a tool engaging portion consisting of one or more 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the removable denture locks of Berger in view of Collins et al. to include the laterally projecting skirt with tool engaging portions of Lustig et al. This would have been an obvious modification to make in order to provide a stop for the bushing to ensure it did not extend too far into the lock receptacles, and to provide a means to receive a standard tool for screwing in the bushings during installation.
	Regarding claim 68, Berger in view of Lustig et al. teaches all of the elements of the claimed invention as stated above for claim 64 but Berger does not teach wherein the coupling arrangement comprises a threaded portion. 
	Collins et al. teaches a dental implant device (Abstract) in the analogous art of dental prosthesis systems, wherein an internal lock coupling arrangement can have a threaded portion so that parts of a lock component can be removable (Abstract; Paragraph 0057; Figure 8, #608). Collins et al. teaches that parts of the lock component can be removable so that replacements can be inserted in their place (Abstract).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the denture lock of Berger in view of Lustig et al. to include the removable threaded connection of Collins et al. This would have been an obvious modification to make in order to be able to replace parts of a lock component if these parts suffer from wear or breakage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772